 SEQUOIA DISTRICT COUNCIL OF CARPENTERS67Sequoia District Council of Carpenters,AFL-CIO andNick Lattanzio d/b/a Lattanzio Enterprises. Case20-CC-1310September 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOspondent had violated the aforementioned section of theAct by engaging in conduct which had as an object forcingor requiring other subcontractors and other persons to ceasedoing business with Lattanzio.2 Respondent's answer ac-knowledged service of the charge as amended and admittedto being a labor organization but denied all other allega-tions contained in the complaint. Thus, commerce data orjurisdiction, responsibility for the picketing or agency, andthe type of order, if any, became primary ingredients of theevidence presented by General Counsel.Upon the entire record in the case and my observation ofthe witnesses, I make the following:On May 8, 1973, Administrative Law Judge JamesT. Rasbury issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel andCharging Party filed briefs in answer to Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent,Sequoia District Council ofCarpenters,AFL-CIO,Fresno, California,itsoffi-cers, agents,and representatives,shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This mat-ter was heard on March 2, 1973, at San Francisco, Califor-nia,upon charges I filed by Nick Lattanzio, d/b/aLattanzio Enterprises, herein called Lattanzio, alleging thatSequoia District Council of Carpenters, AFL-CIO, hereincalled Respondent, has engaged in unfair labor practices inviolation of Section 8(b)(4)(i) and (ii)(B) of the NationalLabor Relations Act, as amended, hereinafter called theAct. Complaint issued on December 11 alleging that Re-1A charge wasfiled by Nick Lattanzio,d/b/a Lattanzio Enterprises, onNovember24, 1972; afirst amended charge wasfiled by thesame party onDecember 4, 1972;and a second amended chargewas filed bythe same partyon December7, 1972.All dateshereinafterwill be 1972unless otherwise indicated.FINDINGSAND CONCLUSIONS1. JURISDICTIONLattanzioisa generalbuilding contractorengaged inbuilding apartment projects for sale in the area of Fresno,California. The evidence shows that Lattanzio purchasedduring the year 1972 goods valued at $42,201.10 from Hot-point Division of the General Electric Corporation whichproducts were manufactured outside the State of California.(See G.C. Exh. 4(a), 4(c), 4(d), and 4(e).) 3 In addition, Gen-eral Counsel's Exhibit 4(b) indicates on its face that Lattan-zio purchased $17,752 worth of air conditioners from theBryant Air Conditioning Company's factory located in In-dianapolis, Indiana, which were delivered to the MitchellAir Conditioning Company in Fresno, California, directfrom the factory for delivery to the Lattanzio job at 4674East Shields Avenue, Fresno, California. Elmer Rau, theowner of Madera Lumber and Hardware Company,testi-fied that during 1972 Lattanzio purchased lumber from hiscompany in the amount of $50,826.56 which in turn hadbeen received from directly outside the State of California(see C.P. Exh. 1). Mr. Rau further testified that inDecember1972 Lattanzio purchased an additional amount of lumberin the value of $13,700 which lumber was shipped directlyfrom outside the State of California but which was notshown on the Charging Party's Exhibit 1. I am convincedfrom all of the evidence that Lattanzio purchased during thepast year goods valued well in excess of $50,000 which wereshipped to Lattanzio either directly from outside the Stateof California or directly from suppliers within the State ofCalifornia who in turn had received their goods directly2Section 8(b)(4)(i)(h)(B) of the Act providesas follows:Section 8... (b) It shall be an unfairlabor practice fora labor organiza-tion or its agents ... (4)(i) to engagein, or to induce or encourage anyindividual employee employed by anyperson engaged in commerce orin an industryaffecting commerce to engage in, a strike or a refusal inthe courseof his employment to usesmanufacture, process, transport,or otherwise handleor work on any goods,articles,materials, or com-modities orto perform any services;or (ii)to threaten, coerce,or restrainany personengaged in commerceor in an industryaffecting commerce,where in eithercasean object thereforeis:... (B) forcing or requiringany person to cease using, selling,handling, transporting,or otherwisedealing inthe products of any other producer,processor,or manufactur-er, or to cease doing businesswith any otherperson...Providedthatnothing contained in this clause (B) shall be construed to make unlawful,where not otherwiseunlawful, any primary strike or primarypicketing.3Based on the creditedand undisputed testimonyof John Cassidy, aninventorysupervisorfor the past 6 years for the HotpointDivision of GeneralElectricCorporation who testified that all Hotpointappliances are manufac-tured outside the Stateof California.206 NLRB No. 8 68DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom outside the State of California. Upon the foregoingfacts I find that Lattanzio is a nonretail employer engagedin a business affecting commerce within the meaning ofSection 2(2), (6), and (7) and Section 8(b)(4) of the Act andthat it is appropriate for the Board to exercise jurisdictionin this case.4II.THE LABORORGANIZATION INVOLVEDThe complaint alleges,the Respondent admits, and Iherewith find the Sequoia District Council of Carpenters,AFL-CIO,hereinafter called Respondent,to be a labororganization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundNick Lattanzio testified that in July of 1971 he attendeda meeting at the headquarters of Respondent in Fresno,California, in the company of his father,BrunoLattanzio,and brother, Robert Lattanzio. They met with Larry Nullwho identified himself as the executive secretary for theRespondent, and John Horn who identified himself as beinga business agent for the Carpenters. According to the testi-mony of Nick Lattanzio, which stands in the record undis-puted, this meeting was concluded when Larry Null said toBruno Lattanzio "If you sign this agreement stating in thefuture you will hire all AFL-CIO carpenters from this local,I'll take the picket off your job." Whereupon Bruno Lattan-zio signed the agreement in which he committed himself tohire only AFL-CIO employees and subcontractors who aresignatory to the current crafts master agreement (see G.C.Exh. 8). Thereafter the picketing which had precipitated theconference ceased.In June Bruno and Nick Lattanzio again met with LarryNull and John Horn in the offices of Respondent. At theJune meeting Bruno Lattanzio was accused by Larry Nullof having broken the agreement which he had signed. WhenBruno explained that the job in question was not his, butwas being contracted by Nick Lattanzio, Larry turned toNick Lattanzio and said, "Here will yousignthis?"NickLattanzio replied, "Well I will have to take it to my attor-ney." Larry Null then stated: "Well, if you don't sign thatagreement, I'm going to place a picket on the job."The records authentication certificate from the UnitedStates Department of Labor, Labor Management ServicesAdministration (G.C. Exh. 7) reflects that as of October 11,1972, John Horn was president of the Sequoia DistrictCouncil of Carpenters and Larry W. Null was secretarytreasurer of the Sequoia District Council of Carpenters. Inthe absence of any rebuttal evidence to the contrary it seemsreasonable to infer that John Horn and Larry Null wereeach officers and responsible agents of the Respondent atallmaterial times herein.54SiemonsMailing Service,122 NLRB 81.5Napa and Solana CountiesBuilding and ConstructionTradesCouncil,AFL-CIO,et aL,200 NLRB No. 18;District 30 UnitedMineWorkers ofAmerica,163 NLRB 562;Teamsters Local 901,202 NLRB No. 43.B. The Current EventsApproximately October 17 Lattanzio started an apart-ment with 132 units located at 4630 East Shields in Fresno,California. Shortly after the projectwas startedthere weresubcontractorsworking on the job; Headliner PlumbingCompany was placing the underground plumbing on thejob, Harris Electric was involved in putting in the under-ground electricity to the apartment units, and Manuel Evelawas involved in pouring the concrete and providing thefinished slabs. All of these subcontractors had been per-forming their services at 4630 East Shields as subcontractorsfor Lattanzio prior to November 13 and none of these sub-contractors hired or used carpenters.Nick Lattanzio testified that on November 13 at approxi-mately 7 a.m., he observed a picket in front of the mainentrancegate carrying a sign which read, "Job Unfair toCarpenters Sanctioned AFL-CIO." (See G.C. Exh. 5 for apicture of picket and the sign.) According to the testimonyof Lattanzio, at 8 a.m. on the morning of November 13 hequestioned the picket, whose first name was Stuart,and wasadvised by the picket that he, "was an unemployed carpen-ter and he was sitting down at the hall and at Local 701,Sequoia District Council Carpenters, and he said that JohnHorn and Larry Null instructed him that he would be pick-eting my [Lattanzio] job." 6 Approximately8:30 a.m. of thesame morningthe Headliner Plumbing trucks reported tothe job, but refused to cross the picket line. Ralph Anabiletestified that he was an estimator and coordinator for theHeadliner Plumbing Company and was quite familiar withthe Company's industrial relations policies. He testified thaton the earlymorning ofNovember 13 he received a call viathe two-way radio from the foreman of the Lattanzio job,Jim North, who advised him that there was a picket at theLattanzio job. After receiving that information Anabile tes-tified that he directed North to take the crew to another jobuntil such time as he had had an opportunityto ascertainwhether or not it was a sanctioned picket line. Anabiletestified that he contacted the Plumber's Local 246 andlearned that it was a sanctioned picket line. Thereafter hesaw the pickets on several occasions as he passed by theLattanzio job, but his employees remained off the job untila few days before Christmas.Nick Lattanzio testified that the picket normally ap-peared between 6:30 and 7 in the morning and remaineduntil approximately 2 in the afternoon. This continued ev-ery day between November 13 and December 18 except forthe days on which it rained when the job would be shutdown and no one would work. While the record evidenceis something less than crystal clear it appears that pursuantto a Stipulation and Order continuing Civil Case F-746,U.S. District Court for the Eastern District of California,entered into between counsel for the Board and counsel forthe Respondent, the picket sign and/or the manner of pick-6While this statement is hearsay it appears in the record without objectionby the Respondent's counsel and furthermore it was easily within the abilityof the Respondent to have produced either John Horn,LarryNull or thepicket himself to testify.Moreover no conclusion has been drawn from thishearsay standing alone;it has only served to buttress the undenied testimonyof Lattanzio as to the threat of picketing by Null unless Lattanzio signed theagreement. SEQUOIA DISTRICTCOUNCILOF CARPENTERS69eting was sufficiently altered so that it no longer interferedject of causing the subcontractors to cease doing businesswith the work being performed by the subcontractors. (Seewith Lattanzio,which conduct and activity on the part ofG.C. Exh.6.)the Respondent is violative of Section 8(b)(4)(i)and (ii)(B)Analysis and ConclusionsAs indicated earlier in this decision the Respondent failedto produce any witnesses and was content to cross-examinevigorously the General Counsel's witnesses and to argueboth on the record and in its brief that the employer in-volved, Lattanzio, failed to meet the prescribed Board'sjurisdictional standards, and that there was a lack of proofthat the Respondent herein was responsible for the picket-ing and that there is insufficient evidence to prove that thepicketing actually deterred any secondary employer's em-ployees from working on the job.The evidence clearly establishes that the Respondent hada primary labor dispute with Lattanzio. The Respondentwanted Nick Lattanzio to sign an agreement in which hewould agree to use only AFL-CIO employees and subcon-tractors who were signatories to the current crafts masteragreement. Section 8(b)(4)(i)(ii)(B) of the Act proscribesenmeshing neutral or secondary employers in disputes nottheir own if an object is to force the cessation of businessbetween an employer and any other person or employer.Where both secondary, or neutral employers, and a primaryemployer are engaged in performing certain aspects of workat a common situs,as often occurs in the construction in-dustry, in order to accommodate the rights of all parties ithas been necessary to develop certain standards or criteriafor evaluating the objective of the picketing. This the Boardhas done inMoore Drydock Co.,92 NLRB 547, where itdiscussed in detail the condition whichmustprevail in orderto warrant an inference that the picketing is primary innature. These standards were as follows: (a) The picketingis strictly limited to times when the situs of the dispute islocated on the secondary employer'spremises;(b) At thetime of the picketing the primary employer is engaged in itsnormal businessat the situs; (c) The picketing is limited toplaces reasonably close to the location of the situs; and (d)The picketing discloses clearly that the dispute is with theprimary employer. The Board and the courts haveconsis-tently held that picketing will violate Section 8(b)(4)(i)(ii)(B)of the Act if any of the standards as set forth inMooreDrydockcase are disregarded. The picketsigncarried by thepickets on the Lattanzio job failed to disclose that theRespondent's dispute was with the primary employer, Lat-tanzio7 In failing to clearly set forth the name of the prima-ry employer with whom the Respondentwas engaged in adispute the conduct of Respondent enmeshed neutral em-ployees in a dispute not their own. Thus Respondent violat-ed the congressional objective in enacting this provision,which was to shield unoffending employers and others frompressures in controversies not their own.8 I find and con-clude that the tactic of the Respondent in the instant casewas calculated to enmesh the neutral subcontractors in thedispute between the Respondent and Lattanzio with an ob-of the Act.There remains one aspect of this case to be discussed. TheGeneral Counsel contends that a history of prior unfairlabor practice proceedings against this Respondent demon-strates its penchant for repeatedly violating the Act's sec-ondary boycott provisions and that a broad order istherefore justified. In support of this contention the GeneralCounsel has provided copies of four recent settlementagreementsin which this Respondent was involved and onefully litigated case in which the Board issued its decisionand order November 9, 1970, enforced January 10, 1972, bythe Circuit Court of Appeals for the Ninth Circuit. (SeeG.C. Exh. 3.) I am aware that the Board has frequently heldthat settlement agreements, and consent decrees arisingtherefrom, have no probative value in establishing that vio-lations of the Act have occurred, and, hence, they may notbe relied upon to establish a "proclivity" to violate the Act?However, in two of the settlement agreements-SequoiaDistrict Council of Carpenters, et al. and Paul K. Doty,Cases20-CP-403 and 20-CC-1143, andSequoia District Councilof Carpenters,et al. and Transamerican Builders,Inc.,Case20-CC-1273, the settlement stipulations donotcontain theusual nonadmissions clause anddocontain the followinglanguage(par.X from the settlement stipulation in Case20-CC-1143):Respondents, and each of them agree that this Settle-ment Stipulation and ensuing Board Order and Courtdecree may be used in any proceeding before the Boardor an appropriate court to the same extent as an adjudi-cated decision of the Board enforced by a UnitedStates Court. By this Settlement Stipulation, Respon-dents, and each of them, are on notice that the Boardreserves the right to institute contempt proceedingsagainstRespondents, or either of them, under theCourt decree which shall be issued pursuant hereto,with respect to conduct of Respondents, or either ofthem, or conduct for which Respondents, or either ofthem, are legally responsible, involving an"employer orperson not expressly identified in this Stipulation, butwhich conduct is encompassed by its terms and provi-sions.(Par. IX from the settlement stipulation in Case 20-CC-1273.):This Stipulation contains the entire agreement be-tween the parties, there being no agreement of anykind, verbal or otherwise, which varies, alters or addsto it. Respondents agree, however, that for the purposesof determining the proper scope of an order to be en-tered against it in any other proceedings before theBoard or a Court, this Settlement Stipulation shall beconsidered as though it were an adjudicated determina-tion of the Board enforced by a United States Court ofAppeals that each Respondent has engaged in the con-duct encompassed above in paragraph VII.All parties agree that by execution of this agreement7 See N.L.R.B.v.Local UnionNo. 55 and CarpentersDistrictCouncil of9Brotherhoodof Teamsters &AutoTruckDriversLocal No. 70, I.D.T.Denver andVicinity,108 NLRB363,enfd. 218 F.2d2265(C.A. 10).(H. A. Carney and David Thompson, Partners, d/b/a C & T Trucking Co.),1918N.L.R.B. v. Denver Building Council,341 U.S. 675.NLRB 11. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach Respondent does not waive any defenses of factor law concerning this matter which each Respondentmay seek to assert in any proceeding not involving theBoard, and they further agree that this Stipulation,agreement and understanding may not be used as anadmission, urged asa resjudicatadetermination or inany other way be used by any party or employer orother person against either Respondent in any actionin any tribunal, provided that the Board is not involvedin such other proceeding.If this language is to have any meaning at all, I am of theopinion that it may be relied upon by the General Counselto establish a proclivity on the part of the Respondent toviolate the Act. On the basis of the above I shall recommendthat a broad cease and desist order be issued.CONCLUSIONS OF LAW1.Nick Lattanzio, d/b/a Lattanzio Enterprises and theHeadliner Plumbing Company are personsengaged in anindustry affecting commerce within the meaning ofSections2(6) and (7) and 8(b)(4) of the Act. ,,,2.The Respondent, Sequoia District Council of Carpen-ters,AFL-CIO, by inducing the employees of HeadlinerPlumbing Company to refuse in the course of their employ-ment to perform services at 4630 East Shields Avenue con-struction site in Fresno, California, with an object of forcingand requiring Headliner Plumbing Company to cease doingbusinesswith Lattanzio Enterprises, has engaged in unfairlabor practices within the meaning of Section 8(b)(4)(i) and(ii)(B) of the Act.3.The aforesaid unfair labor practicesaffect commercewithin themeaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices and having found from past conductof the Respondent that it has aproclivityfor violating theAct inthe same or similar manners my recommended orderwill contain a broad cease-and-desist provision,and willdirectRespondent to take certain affirmative action de-signed to effectuate the policiesof the Act.Upon the foregoing findings and conclusions and theentire record and pufsuant to Section 10(c) ofthe Act, thereis hereby issued the following recommended:ORDER10Respondent, Sequoia District Council of Carpenters,AFL-CIO, its officers, agents and representatives, shall:1.Cease and desist from:(a)Picketing, or encouragement of any individual em-ployed by Headliner Plumbing Company, or by any otherperson engaged in commerce or in an industry affectingcommerce, to engage in a strike or refusal, in the course ofhis employment, to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials,or commodities, or to refuse to perform any other services,where an object thereof is to force or require HeadlinerPlumbing Company, or any other person, tocease using,handling, or otherwise dealing in the products or servicesmade available by Lattanzio Enterprises or to cease doingbusinesswith that business enterprise, or any other person.(b)Threats, coercion, or restraint directed against Head-liner Plumbing Company, or any other person engaged incommerce or in an industry affecting commerce, where anobject thereof is to force or to require Headliner PlumbingCompany, or any other person, to cease using, handling, orotherwise dealing in the products or services made availableby Lattanzio Enterprises, or to cease doing business withthat business enterprise, or any other person.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a) Post in conspicuous places at its business office, meet-ing halls, or hiring halls operated by Carpenter locals withinits geographical jurisdiction, including all places where no-tices to members are customarily posted, copies of the no-tice attached to this report as an Appendix." 11 Copies ofthis notice, to be furnished by the Regional Director forRegion 20, shall be posted immediately upon their receipt,after being duly signed on behalf of Respondent by its dulydesignated representative. Once posted, these notices shallremainposted for 60 consecutive days thereafter. Reason-able steps shall be taken by Respondent to insure that thesenotices are not altered, defaced, or covered by any othermaterial;(b) Sign and mail sufficient copies of the said notice tothe Regional Director for Region 20 for posting by Lattan-zio Enterprises and Headliner Plumbing Company, thesecompanies being willing, at all locations where notices toemployees are customarily posted;(c)Notify the Regional Director for Region 20 in writing,within 20 days from the date of receipt of this Decision andRecommended Order as to what steps Respondent has tak-en to comply herewith.10 In the event no exceptionsare filed tothis recommended order asprovided in Section 102.46 of the Rules and Regulations of the NationalLaborRelations Board,the findings, conclusions,recommendations, andrecommended order herein shall, as provided in Section 102.48 of the Rulesand Regulations,be adoptedby theBoard and become its findings,conclu-sions, and Order, and all objections thereto shall be waived for all purposes.11 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor,Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo AllEmployees Of: Lattanzio Enterprises and HeadlinerPlumbing CompanyTo All Members Of: Sequoia District Council of Carpen-ters,AFL-CIO SEQUOIA DISTRICT COUNCIL OF CARPENTERSAfter a hearing during which all parties were given an op-portunity to present evidence and argument, it has beendetermined that Sequoia District Council of Carpenters,AFL-CIO, violated the law by committing certain unfairlabor practices. In order to remedy such conduct we arerequired to post this notice. Sequoia District Council ofCarpenters, AFL-CIO, intends to comply with this require-ment and to abide by the following:WE WILL NOT in any manner prohibited by Section8(b)(4)(i)(ii)(B) of the National Labor Relations Act,threaten, coerce, or restrain Headliner Plumbing Com-pany, or any otherperson engaged in commerce or inany industry affecting commerce, where, in either case,an object thereof is to force or require the named em-ployer, or any other person tocease using,handling, orotherwise dealing in the products or services madeavailable by Lattanzio Enterprises, or to cease doingbusiness with that firm, or any other person.WE WILL NOT in any manner prohibited by Section8(b)(4)(i)(ii)(B) of the National Labor Relations Act,induce or encourageany individual employed byHeadlinerPlumbing Company, or by any other personengaged in commerce or in any industry affecting com-merce,to engage in a strike or refusal,in the course ofhis employment, to use, manufacture, process, trans-71port or otherwise handle or work on any goods,articles,materials, or commodities, or to refuse to perform anyother service, where an object thereof is, to force orrequire the named employer, or any other person, tocease using,handling, or otherwise dealing in the prod-ucts or services made available by Lattanzio Enterpris-es, or to cease doing business with that firm, or anyother person.DatedBySEQUOIA DISTRICT COUNCIL OFCARPENTERS,AFL-CIO(Labor Organization)(Representati(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 13018 Federal Building, Box 360-47, 450. Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-0335.